           Case 2:20-cv-02168-NIQA Document 20 Filed 08/31/21 Page 1 of 1


                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
BROOMALL OPERATING CO. LP                        :
        Plaintiff                                :                  CIVIL ACTION
                                                 :
               v.                                :                  NO. 20-2168
                                                 :
LINDA J. ELDRIDGE                                :
            Defendant                            :

                                           ORDER
       AND NOW, this 31st day of August 2021, upon consideration of the following motions:

       •    Defendant’s motion to dismiss Petitioner’s complaint for order compelling arbitration
            and staying state court proceedings, [ECF 10], and Plaintiff’s response in opposition
            thereto, [ECF 13]; and
       •    Plaintiff’s motion to compel arbitration, [ECF 12], Defendant’s response in opposition
            thereto, [ECF 15], and Plaintiff’s reply, [ECF 18];
and the allegations in the amended complaint to compel arbitration, [ECF 2], it is hereby

ORDERED, for the reasons set forth in the accompanying Memorandum Opinion, that:

       1. Defendant’s motion to dismiss, [ECF 10], is DENIED; and

       2. Plaintiff’s motion to compel arbitration, [ECF 12], is GRANTED.

       It is further ORDERED that this action is STAYED pending the completion of the

arbitration proceeding.    The parties are directed to inform this Court when the arbitration

proceeding has been completed or when this matter has been resolved.



                                              BY THE COURT:
                                              /s/ Nitza I. Quiñones Alejandro
                                              NITZA I. QUIÑONES ALEJANDRO
                                              Judge, United States District Court
